                        Case 2:21-cv-01233-MCE-AC Document 10 Filed 09/13/21 Page 1 of 3


                    1 DOWNEY BRAND LLP
                      ELIZABETH B. STALLARD (Bar No. 221445)
                    2 estallard@downeybrand.com
                      621 Capitol Mall, 18th Floor
                    3 Sacramento, California 95814
                      Telephone:   916.444.1000
                    4 Facsimile:   916.444.2100

                    5 Attorneys for Defendants
                      LFC ANTELOPE, INC.; ST. JOACHIM
                    6 VENTURES, LLC; LEATHERBY’S FAMILY
                      CREAMERY; and ST. ANNE VENTURES, LLC
                    7

                    8

                    9                               UNITED STATES DISTRICT COURT

                   10               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                   11

                   12 ALBERT TORRES, JR.,                                Case No. 2:21-cv-01233-MCE-AC
DOWNEY BRAND LLP




                                                                         Hon. Morrison C. England
                   13                 Plaintiff,
                                                                         STIPULATION TO EXTEND TIME FOR
                   14          v.                                        RESPONDING TO COMPLAINT;
                                                                         ORDER THEREON
                   15 LFC ANTELOPE, INC.; ST. JOACHIM
                      VENTURES, LLC; LEATHERBY’S
                   16 FAMILY CREAMERY; ST. ANNE
                      VENTURES, LLC,
                   17
                                Defendants.
                   18

                   19

                   20          Pursuant to Eastern District of California Local Rule 144(a), Plaintiff ALBERT TORRES,

                   21 JR. (“Plaintiff”) and Defendants LFC ANTELOPE, INC.; ST. JOACHIM VENTURES, LLC;

                   22 LEATHERBY’S FAMILY CREAMERY; and ST. ANNE VENTURES, LLC (collectively,

                   23 “Defendants”), by and through their respective counsel, hereby stipulate and agree to further

                   24 extend the time for Defendants to respond to Plaintiff’s Complaint as follows:

                   25                                             RECITALS

                   26          WHEREAS, Defendants’ responsive pleading to the Complaint was originally due on

                   27 August 10, 2021.

                   28 / / /

                                                                                  Case No. 2:21-cv-01233-MCE-AC
                              STIPULATION TO EXTEND TIME FOR RESPONDING TO COMPLAINT; ORDER THEREON
                            Case 2:21-cv-01233-MCE-AC Document 10 Filed 09/13/21 Page 2 of 3


                    1             WHEREAS, on August 10, 2021, the parties filed their stipulation to extend Defendants’

                    2 responsive pleading due date to September 7, 2021.1

                    3             WHEREAS, the parties have been pursuing, but have not yet completed, good faith

                    4 settlement discussions, and believe it will be beneficial for both the parties and the Court to

                    5 continue to focus time and resources on settlement at this time.

                    6             WHEREAS, the parties agree to stipulate to a further extension of three weeks (21 days)

                    7 for Defendants to file a responsive pleading to Plaintiff’s Complaint.

                    8             WHEREAS, an additional 21 days for Defendants to file their response to Plaintiff’s

                    9 Complaint will not alter the date of any event or any deadline already fixed by Court order.

                   10             WHEREAS, this is the second request for an extension in this action.

                   11                                               STIPULATION

                   12             IT IS HEREBY STIPULATED that Defendants shall answer or otherwise respond to
DOWNEY BRAND LLP




                   13 Plaintiff’s Complaint on or before September 28, 2021.

                   14 DATED: September 10, 2021                      REIN & CLEFTON, Attorneys at Law

                   15
                                                                     By:    /s/ Aaron M. Clefton (as authorized on 9/07/2021)
                   16
                                                                                        AARON M. CLEFTON
                   17                                                                    Attorneys for Plaintiff
                                                                                        ALBERT TORRES, JR.
                   18

                   19 DATED: September 10, 2021                      DOWNEY BRAND LLP

                   20
                                                                     By:    /s/ Elizabeth B. Stallard
                   21
                                                                                      ELIZABETH B. STALLARD
                   22                                                                    Attorneys for Defendants
                                                                                 LFC ANTELOPE, INC.; ST. JOACHIM
                   23                                                        VENTURES, LLC; LEATHERBY’S FAMILY
                                                                            CREAMERY; and ST. ANNE VENTURES, LLC
                   24

                   25 / / /

                   26 / / /
                   27
                        1
                   28       The filed stipulation inadvertently did not list each Defendant.

                                                                    2                Case No. 2:21-cv-01233-MCE-AC
                                 STIPULATION TO EXTEND TIME FOR RESPONDING TO COMPLAINT; ORDER THEREON
                        Case 2:21-cv-01233-MCE-AC Document 10 Filed 09/13/21 Page 3 of 3


                    1                                                ORDER

                    2         After full consideration of the matter, and given the Stipulation of the parties, this Court

                    3 finds as follows:

                    4         Pursuant to Local Rule 144(a) of the Eastern District of California Local Rules, the

                    5 deadline of Defendants LFC Antelope, Inc.; St. Joachim Ventures, LLC; Leatherby’s Family

                    6 Creamery; and St. Anne Ventures, LLC to respond to Plaintiff’s Complaint is extended up to and

                    7 including September 28, 2021.

                    8         IT IS SO ORDERED.

                    9

                   10         Dated: September 10, 2021

                   11

                   12
DOWNEY BRAND LLP




                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28

                                                                 3                Case No. 2:21-cv-01233-MCE-AC
                              STIPULATION TO EXTEND TIME FOR RESPONDING TO COMPLAINT; ORDER THEREON
